UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 04-6796



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


WILLIAM RAYMOND TAYLOR,

                                              Defendant - Appellant.


                            No. 04-7384



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


WILLIAM RAYMOND TAYLOR,

                                              Defendant - Appellant.


Appeals from the United States District Court for the Eastern
District of Virginia, at Richmond.  Robert E. Payne, District
Judge. (CR-99-368; CR-99-369)


Submitted:   November 4, 2004             Decided:   November 9, 2004


Before WILKINSON, MOTZ, and DUNCAN, Circuit Judges.
Dismissed by unpublished per curiam opinion.


William Raymond Taylor, Appellant Pro Se.       Brian Ronald Hood,
Assistant United States Attorney, Richmond, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




                              - 2 -
PER CURIAM:

          In 04-6796, William Raymond Taylor seeks to appeal the

district court’s order denying relief on his motion filed under

Fed. R. Civ. P. 60(b)(1). Because Taylor’s motion did not directly

attack his conviction or sentence, but rather asserted a defect in

the collateral review process itself, it constituted a true Rule

60(b) motion under our decision in United States v. Winestock, 340

F.3d 200, 207 (4th Cir), cert. denied, 124 S. Ct. 496 (2003).               To

appeal an order denying a Rule 60(b) motion in a habeas action,

Taylor   must    establish      entitlement     to     a    certificate     of

appealability.   See Reid v. Angelone, 369 F.3d 363, 368 (4th Cir.

2004).

          A certificate of appealability will not issue absent “a

substantial showing of the denial of a constitutional right.”               28

U.S.C. § 2253(c)(2) (2000).      A prisoner satisfies this standard by

demonstrating    that   reasonable    jurists       would   find    that   his

constitutional   claims   are    debatable    and    that   any    dispositive

procedural rulings by the district court are also debatable or

wrong.   See Miller-El v. Cockrell, 537 U.S. 322, 336 (2003);

Slack v. McDaniel, 529 U.S. 473, 484 (2000); Rose v. Lee, 252 F.3d

676, 683 (4th Cir. 2001).       Because Taylor’s Rule 60(b) motion was

untimely filed, see Fed. R. Civ. P. 60(b)(1) (providing one year

time limit), we conclude Taylor’s appeal is futile, precluding




                                   - 3 -
entitlement to a certificate of appealability.              See Reid, 369 F.3d

at 372 n.5.

               In 04-7384, Taylor seeks to appeal the district court’s

order   construing     his   motion    to   dismiss   his    indictment     as   a

successive 28 U.S.C. § 2255 (2000) motion.            We have independently

reviewed the record and conclude Taylor has not made the requisite

showing for a certificate of appealability.              To the extent that

Taylor’s notice of appeal and appellate brief can be construed as

a motion for authorization to file a successive § 2255 motion, we

deny    such    authorization.        See   Winestock,   340   F.3d    at   208.

Accordingly, we deny leave to proceed in forma pauperis, deny a

certificate of appealability, and dismiss the appeals. We dispense

with oral argument because the facts and legal contentions are

adequately presented in the materials before the court and argument

would not aid the decisional process.



                                                                      DISMISSED




                                      - 4 -